                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ABDUL MALIK SISCO,

                      Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 19-02715


 MIDLAND FUNDING, LLC, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 15th day of January 2020, because Plaintiff Abdul Malik Sisco

has failed to file and Amended Complaint as directed by the Court’s three Orders (ECF

Nos. 8, 10 & 11), it is hereby ORDERED that this action is DISMISSED without

prejudice for failure to prosecute. The Clerk of Court shall CLOSE this case




                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
